Case: 11-40656    Document: 00512093646   Page: 1   Date Filed: 12/21/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                             December 21, 2012
                                No. 11-40656
                                                                 Lyle W. Cayce
                                                                      Clerk
UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee
v.

CESAR NOE MEDINA–TORRES,

                                          Defendant - Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas



                      ON PETITION FOR REHEARING

Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:
      The petition for panel rehearing is GRANTED. The majority opinion and
dissent, issued November 1, 2012, 2012 WL 5360876, are WITHDRAWN, and
the following unanimous opinion is substituted. Appellant’s motion to issue the
mandate forthwith is GRANTED.


                           ***************
    Case: 11-40656      Document: 00512093646      Page: 2    Date Filed: 12/21/2012




                                   No. 11-40656

Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:
      Cesar Noe Medina-Torres pleaded guilty to one count of being found
knowingly and unlawfully present in the United States after deportation in
violation of 8 U.S.C. §§ 1326(a) & (b). The United States District Court for the
Southern District of Texas sentenced Medina-Torres to 30 months’
imprisonment. Medina-Torres appeals his sentence, arguing that the district
court erred when it found his prior Florida conviction for theft to be a generic
“theft offense” and therefore an “aggravated felony” under § 2L1.2(b)(1)(C) of the
United States Sentencing Guidelines and enhanced his sentence accordingly.
We hold that the Florida statute under which Medina-Torres was convicted,
Florida Statute 812.014(1), encompasses conduct broader than that required for
a generic theft offense, and that there is insufficient information to conclude that
he had the requisite level of intent for the conviction to qualify as a generic “theft
offense.” Consequently, the prior conviction could not be used to enhance
Medina-Torres’ sentence based on a prior aggravated felony conviction. We
VACATE the sentence and REMAND, however, to allow the government to
present a possible alternate basis for the enhancement based on a different prior
conviction.


                                          I.
      In January 2011, border patrol agents apprehended Cesar Noe Medina-
Torres at a border checkpoint during an immigration inspection. Medina-Torres
admitted to being a citizen of Mexico illegally present in the United States.
Agents discovered that in 2007, Medina-Torres had been convicted for grand


                                          2
    Case: 11-40656     Document: 00512093646      Page: 3   Date Filed: 12/21/2012




                                  No. 11-40656

theft of a motor vehicle in Florida. Medina-Torres was removed from the United
States in October of 2007 in accordance with an immigration judge’s orders.
      On March 23, 2011, Medina-Torres pleaded guilty pursuant to a plea
agreement to one count of being found knowingly and unlawfully present in the
United States after deportation in violation of 8 U.S.C. §§ 1326(a) & (b).
Applying the United States Sentencing Guidelines (“the Guidelines” or “USSG”)
of November 2010, the presentence report (“PSR”) assessed a base offense level
of eight. See USSG § 2L1.2(a). Medina-Torres’ offense level was then increased
by an additional eight levels because he had previously been deported following
an aggravated felony conviction. See id. § 2L1.2(b)(1)(C). The district court
relied on Medina-Torres’ 2007 Florida conviction of grand theft under Florida
Statutes section 812.014(1), for which he was sentenced to incarceration for one
year and one day. After a three-level reduction for acceptance of responsibility,
he received a total offense level of 13. See id. §§ 3E1.1(a) and (b). Together with
Medina-Torres’ criminal history category of IV, this produced a Guidelines
imprisonment range of 24 to 30 months. See USSG § 5A. The document under
which Medina-Torres was convicted did not specify which subsection of the
Florida theft statute he was charged with violating. During the sentencing
hearing, the defendant told the district court that he was not aware of any
mistakes in the PSR and did not object at that time to the eight-level
enhancement for the alleged prior aggravated felony conviction. On May 27,
2011, the district court sentenced Medina-Torres to 30 months’ imprisonment,
three years of supervised release, and a $100 special assessment.
      Medina-Torres timely appealed the sentence. He argues that the district
court erred when it applied the eight-level aggravated felony enhancement


                                        3
    Case: 11-40656     Document: 00512093646      Page: 4    Date Filed: 12/21/2012




                                   No. 11-40656

under § 2L1.2(b)(1)(C) of the Guidelines based on his 2007 Florida conviction for
grand theft of a motor vehicle. On appeal for the first time, the government
asserts an alternative ground for the sentence enhancement. In 2004, Medina-
Torres was arrested after a traffic stop; it was revealed that the vehicle he was
driving contained illegal drugs and counterfeit currency in violation of Florida
Statutes section 831.08. Medina-Torres pleaded guilty to the charge. A court
sentenced him to six months’ imprisonment followed by five years’ probation.
Medina-Torres violated the terms of his probation and as a result was sentenced
to an additional 51 weeks’ imprisonment. However, the government did not list
this conviction as a grounds for enhancing his sentence in Medina-Torres’ PSR,
and the district court did not rely on it.


                                        II.
      We review the district court’s interpretation and application of the federal
Sentencing Guidelines de novo. United States v. Villegas, 404 F.3d 355, 359 (5th
Cir. 2005) (per curiam). Because Medina-Torres did not object below to the
aggravated felony sentence enhancement, we review the district court’s decision
for plain error. See id. at 358.


                                        III.
      “This court finds plain error when: (1) there was an error; (2) the error was
clear and obvious; and (3) the error affected the defendant’s substantial rights.”
Villegas, 404 F.3d at 358-59 (citing, inter alia, United States v. Olano, 507 U.S.
725, 732-37 (1993)). When the foregoing elements are satisfied, we may exercise
our discretion to remedy the error if it “seriously affects the fairness, integrity,


                                         4
    Case: 11-40656    Document: 00512093646     Page: 5   Date Filed: 12/21/2012




                                 No. 11-40656

or public reputation of judicial proceedings.” Puckett v. United States, 556 U.S.
129, 135 (2009) (internal quotation marks, alterations, and citations omitted);
Villegas, 404 F.3d at 358-59.


                                       A.
      Medina-Torres argues that his eight-level aggravated felony sentencing
enhancement was erroneous because Florida’s theft statute categorically
encompasses conduct broader than the generic theft offense, and because in his
case, the state court records do not narrow his conviction to show that he was
convicted under the portion of the statute that is a qualifying theft offense. We
agree.
      To determine whether a felony conviction qualifies as an aggravated felony
within the meaning of 8 U.S.C. § 1101(a)(43)(G), we employ a categorical
approach. Martinez v. Mukasey, 519 F.3d 532, 540 (5th Cir. 2008). Under the
categorical approach, “we look at the statute under which [the defendant] was
convicted rather than at the particular underlying facts to determine whether
the offense falls within a particular definition of ‘aggravated felony[.]’” Id.
(internal quotation marks omitted) (quoting Omari v. Gonzales, 419 F.3d 303,
307 (5th Cir. 2005)). Where “the statute of conviction contains a series of
disjunctive elements,” at least one of which may not qualify as an aggravated
felony, we employ a modified categorical approach to determine whether the
particular crime for which the defendant was convicted constitutes an
aggravated felony. United States v. Gonzalez-Terrazas, 529 F.3d 293, 297 (5th
Cir. 2008) (internal quotation marks and citations omitted). In conducting the
modified categorical approach analysis, we are “limited to examining the


                                       5
    Case: 11-40656      Document: 00512093646       Page: 6    Date Filed: 12/21/2012




                                    No. 11-40656

statutory definition, charging document, written plea agreement, transcript of
plea colloquy, and any explicit factual finding by the trial judge to which the
defendant assented.” Shepard v. United States, 544 U.S. 13, 16 (2005).
      The term “aggravated felony” includes “a theft offense (including receipt
of stolen property) or burglary offense for which the term of imprisonment [is]
at least one year[.]” 8 U.S.C. § 1101(a)(43)(G).1 The provision does not define
“theft offense.”   Under this Court’s precedent, the “generic, contemporary
meaning” of “theft offense” under § 1101(a)(43)(G) is “a taking of property or an
exercise of control over property without consent with the criminal intent to
deprive the owner of rights and benefits of ownership, even if such deprivation
is less than total or permanent.” Burke v. Mukasey, 509 F.3d 695, 697 (5th Cir.
2007) (per curiam) (internal citations omitted); see also, e.g., United States v.
Dominguez-Ochoa, 386 F.3d 639, 642-43 (5th Cir. 2004) (where the Sentencing
Guidelines do not define an enumerated offense for enhancement purposes,
courts must provide one “according to its ‘generic, contemporary meaning’”)
(quoting Taylor v. United States, 495 U.S. 575, 598 (1990)). Put otherwise, this
generic definition requires “an intent to deprive the owner of the benefit
proceeding from possession of the stolen goods.” Burke, 509 F.3d at 697.
      Medina-Torres’ prior conviction was for theft under Florida Statutes
section 812.014(1), which states in relevant part:
      A person commits theft if he or she knowingly obtains or uses . . .
      the property of another with intent to, either temporarily or
      permanently:



      1
       The term “aggravated felony” in section 2L1.2(b)(1)(C) of the Guidelines has the
meaning given that term in 8 U.S.C. § 1101(a)(43). USSG § 2L1.2 cmt. n.3(A).

                                          6
    Case: 11-40656     Document: 00512093646      Page: 7    Date Filed: 12/21/2012




                                  No. 11-40656

            (a)    Deprive the other person of a right to the property or a
                   benefit from the property.
            (b)    Appropriate the property to his or her own use or to the
                   use of any person not entitled to the use of the property.
Fla. Stat. § 812.014(1). The information under which Medina-Torres was
charged did not specify which subsection applied in this case.
      A plain-text reading of section 812.014(1) does not reveal whether
subsections (a) and (b) are to be read conjunctively or disjunctively—that is,
whether the crime includes both elements or just one or the other. If they are
to be read disjunctively, then the statute encompasses conduct broader than our
categorical definition of theft, which requires “an intent to deprive the owner of
the benefit” of the stolen goods. Burke, 509 F.3d at 697. Subsection (a) satisfies
the “intent to deprive” element, but subsection (b) does not.               Merely
“appropriating the property” to one’s “own use” does not rise to the level of an
“intent to deprive the owner of the benefit . . . of the stolen goods.”
      Applying substantially the same definition of “theft” as we do, the
Eleventh Circuit determined that Florida Statutes section 8.12.014(1) does not
qualify as a “theft offense” for purposes of the aggravated felony statute. See
Jaggernauth v. U.S. Attorney Gen., 432 F.3d 1346, 1353-54 (11th Cir. 2005). The
Eleventh Circuit observed that Florida courts treat section 812.014(1) as
containing two separate crimes with different levels of intent. Id. at 1353. The
Eleventh Circuit reasoned that although the appropriation of property under
subsection (b) would involve a taking or exercise of control over property, it
“would not necessarily entail that the property owner be deprived [of] his or her
rights to the property’s use or benefits.” Id. at 1354. Therefore, it concluded



                                         7
    Case: 11-40656      Document: 00512093646      Page: 8    Date Filed: 12/21/2012




                                   No. 11-40656

that a violation of subsection (b) lacks the intent required to constitute an
aggravated felony for purposes of § 1101(a)(43)(G). Id. at 1355.
      The court explained, “Florida courts . . . have consistently interpreted the
section in the disjunctive, to articulate two distinct levels of intent.” Id. at 1353.
The court cited as an example T.L.M. v. State, 755 So. 2d 749, 751 (Fla. Dist. Ct.
App. 2000), in which the court stated that “[s]ection 812.014 requires a finding
of specific criminal intent to either (a) ‘deprive’ the other person of a right to the
property or a benefit therefrom or (b) ‘appropriate’ the property to his own use
or to the use of any person not entitled thereto.”•Id. at 751 (emphasis added);
see Jaggernauth, 432 F.3d at 1353-54 (same). Other Florida courts likewise have
interpreted the elements of section 812.014 disjunctively. See Canady v. State,
813 So. 2d 161, 161 (Fla. Dist. Ct. App. 2002) (“The evidence was insufficient to
prove [the defendant’s] criminal intent to deprive another person of property, or
to appropriate the property, as required under section 812.014[.]”) (emphasis
added); Allen v. State, 690 So. 2d 1332, 1333-34 (Fla. Dist. Ct. App. 1997) (“The
evidence . . . was sufficient to allow the jury to find the appellant guilty of grand
theft because he knowingly used the property of another with intent to either
temporarily or permanently deprive the owner of a right to his property or to
appropriate the property to his own use in violation of sections 812.014(1) and
812.014(2)(c)[.]”) (emphasis added); see also Jaggernauth, 432 F.3d at 1353-54
(collecting cases).
      The Eleventh Circuit concluded that because the elements of section
812.014(1) were disjunctive, a conviction under the statute could not
categorically qualify as a “theft offense.” Jaggernauth, 432 F.3d at 1354. The
court reasoned that if it were to conclude that a conviction under either


                                          8
    Case: 11-40656     Document: 00512093646        Page: 9   Date Filed: 12/21/2012




                                  No. 11-40656

subsection (a) or (b) qualified as an “intent to deprive another person of a right
to the property,” it would “make subpart (b) superfluous, thereby violating the
well-established rule of statutory construction that courts must give effect, if
possible, to every clause and every word of a statute.” Id. (citing Williams v.
Taylor, 529 U.S. 362, 404 (2000) (holding that a statute with two disjunctive
clauses must be read in a way that gives independent meaning to both clauses)).
Finally, citing Black’s Law Dictionary, the court noted that a contrary conclusion
“would ignore the plain meaning of ‘appropriation,’ which is defined as the
‘exercise of control over property; a taking of possession,’ and which would not
necessarily entail that the property owner be deprived [of] his or her rights to
the property’s use or benefits.” Id. (citation omitted).
      We adopted the Eleventh Circuit’s analysis in an unpublished opinion,
United States v. Figueroa-Estrada, 416 F. App’x 377 (5th Cir. 2011). That case
examined the same issue we face here, whether a conviction under § 812.014(1)
qualifies as an aggravated felony for purposes of USSG sections 2L1.2(b)(1)(C)
and 1101(a)(43)(G). See id. at 380-83. We agreed with the Eleventh Circuit,
concluding that § 812.014(1) was divisible, and that only subsection (a) required
the intent to deprive the owner of the rights and benefits of his property to
qualify as a “generic theft offense.” Id. at 382.
      We agreed “that the two subsections of [Florida’s theft statute] are
disjunctive, articulating two distinct levels of intent.” Id. at 381 (quoting
Jaggernauth, 432 F.3d at 1353-54). “Only subsection (a) of section 812.014(1)
requires an intent to deprive [the] owner; subsection (b) ‘instead appears to
address all acts of appropriation,’ some of which may not necessarily require
intent to deprive the owner of the rights and benefits of the property.” Id. at 382


                                        9
    Case: 11-40656    Document: 00512093646       Page: 10   Date Filed: 12/21/2012




                                   No. 11-40656

(quoting Almeida v. Holder, 588 F.3d 778, 789 (2d Cir. 2009) (contrasting one
state’s theft statute with Florida Statutes section 812.014(1) and noting that the
Florida law is distinguishable from a theft offense because it can apply if the
defendant interferes with “any of the ‘sticks in the bundle of rights’ characterized
as property)). A prior conviction under section 812.014(1) that failed to specify
the relevant subsection, therefore, could not qualify as a theft offense under §
1101(a)(43)(G). Id. Because the state court records did not specify whether the
defendant was convicted under subsection (a) or (b), we concluded that the
conviction did not qualify as a generic theft offense and overturned the
sentencing enhancement. Id. at 382-83. We find our holding in Figueroa-
Estrada persuasive and conclude that Medina-Torres’s conviction under the
Florida statute, without any means of narrowing the conviction to focus upon a
specific subsection of the statute, does not qualify as the enumerated offense of
“theft” under the aggravated offense definition.
      Because we cannot conclude under the categorical approach that a
conviction under Florida Statutes, section 812.014(1) qualifies as a generic theft
offense, we turn to the modified categorical approach to determine whether,
under the Shepard documents, we can ascertain the subsection under which
Medina-Torres was charged. See Shepard, 544 U.S. at 16 (holding courts may
look to “the statutory definition, charging document, written plea agreement,
transcript of plea colloquy, and any explicit factual finding by the trial judge to
which the defendant assented”); see also Gonzalez-Terrazas, 529 F.3d at 297
(modified categorical approach).
      The modified categorical approach fails to establish that the aggravated
felony enhancement was appropriate in Medina-Torres’ case. The government


                                        10
    Case: 11-40656     Document: 00512093646     Page: 11    Date Filed: 12/21/2012




                                  No. 11-40656

argues that the documents under which Medina-Torres was convicted narrow his
conviction to subsection (a) and thus reveal that his conviction constitutes a
“theft offense.” The information, however, merely tracks the language of the
statute and does not disclose which subsection applies. Medina-Torres’ PSR
similarly fails to provide the subsection under which he was convicted. The PSR
states that Medina-Torres was pulled over and discovered to be driving a van
that belonged to another without permission. These details do not reveal under
which subsection of the Florida theft statute Medina-Torres was convicted. The
evidence in the record is insufficient to conduct an effective modified categorical
analysis; we cannot conclude that the facts of Medina-Torres’ conviction place his
behavior within the bounds of a generic theft offense.
      Therefore, we hold that the district court erred in applying the eight-level
sentence enhancement for a prior conviction for an aggravated felony based on
the 2007 conviction.


                                        B.
      Having held that the district court erred in finding that Medina-Torres’
prior 2007 conviction was an aggravated felony, we now consider whether that
error is reversible because it was “clear and obvious.” We hold that it is. At the
time the district court considered Medina-Torres’ enhancement, the courts’
holdings in Jaggernauth, 432 F.3d at 1353-54, and Figueroa-Estrada, 416 F.
App’x at 380-83, had been decided, and no case to the contrary had been decided.


      The government argues that the district court’s error was not clear or
obvious because Jaggernauth and Figueroa-Estrada are nonbinding and


                                        11
   Case: 11-40656     Document: 00512093646      Page: 12   Date Filed: 12/21/2012




                                  No. 11-40656

distinguishable. However, it is not always necessary that a rule of decision be
announced in a prior published decision in order for this Court to find it
persuasive in reaching a decision. That a decision is persuasive authority does
not affect its utility in establishing an error as plain or obvious. Plain error
review focuses on “whether the severity of the error’s harm demands reversal,
and not whether the district court’s action deserves rebuke.” United States v.
Escalante-Reyes, 689 F.3d 415, 423 (5th Cir. 2012) (en banc) (internal quotation
marks, citations, and alterations omitted). “The plain error rule is protective;
it recognizes that in a criminal case, where a defendant’s substantial personal
rights are at stake, the rule of forfeiture should bend slightly if necessary to
prevent a grave injustice.” Id. (internal quotation marks, citations, and footnote
omitted).
      Likewise, we disagree with the government’s argument that, because
Jaggernauth and Figueroa-Estrada were not plain error cases, they cannot be
persuasive authority here. See Jaggernauth, 432 F.3d at 1352-53 (applying clear
and convincing evidence standard); Figueroa-Estrada, 416 F. App’x at 380
(noting the defendant adequately preserved the error). Our interpretation of the
substantive Florida crime definition is based not merely on those cases but also
on well-settled principles of many other cases applying the categorical approach.
Whether the defendant’s conviction under the Florida statute is an enumerated
aggravated felony is a different question from whether the district court’s
sentencing error was plain error.
      Accordingly, we find that the district court’s error was clear and obvious.
The first and second prongs of the plain-error test are thus satisfied.




                                       12
    Case: 11-40656     Document: 00512093646      Page: 13    Date Filed: 12/21/2012




                                   No. 11-40656

                                         C.
      Regarding the third prong, we address whether the district court’s error
affected the defendant’s substantial rights. Villegas, 404 F.3d at 358. “A
sentencing error affects a defendant’s substantial rights if he can show a
reasonable probability that, but for the district court’s misapplication of the
Guidelines, he would have received a lesser sentence.”            United States v.
Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011) (per curiam). “Our precedent is
clear that absent additional evidence, a defendant has shown a reasonable
probability that he would have received a lesser sentence when (1) the district
court mistakenly calculates the wrong Guidelines range, (2) the incorrect range
is significantly higher than the true Guidelines range, and (3) the defendant is
sentenced within the incorrect range.” Id. Indeed, where the incorrectly applied
sentencing range is greater than and does not overlap with the correct range,
“the district court’s error necessarily . . . affect[s] [the defendant’s] substantial
rights.” Villegas, 404 F.3d at 364.
      Medina-Torres has shown that, based entirely on the 2007 prior
conviction, the district court incorrectly enhanced his sentence by eight levels for
a prior aggravated felony, resulting in a Guidelines range of 24-30 months and
a sentence of 30 months. Without the erroneous eight-level enhancement,
Medina-Torres would have only received a four-level enhancement for a prior,
nonaggravated felony conviction for which the Guidelines range would have been
15-21 months. See USSG §§ 2L1.2(a) & (b)(1)(D), 3E1.1 & 5A. This is between
9 and 15 months less than the 30-month sentence actually imposed, and the two
Guidelines ranges do not overlap. Medina-Torres has shown that the district
court’s error affected his substantial rights.


                                         13
    Case: 11-40656    Document: 00512093646      Page: 14    Date Filed: 12/21/2012




                                  No. 11-40656

      The government argues that even if the district court committed a clear
and obvious error, such error did not affect Medina-Torres’ substantial rights
because his sentence could have been enhanced on the alternative ground of his
forgery conviction. In 2004, Medina-Torres was convicted for possession of
forged notes or bills and sentenced to six months’ imprisonment and five years’
probation. When Medina-Torres was found in violation of the terms of his
probation, he was sentenced to an additional 51 weeks’ imprisonment. The
government now contends for the first time on appeal that the two periods of
imprisonment resulting from the forgery charge should be aggregated to satisfy
the one-year imprisonment requirement. The government acknowledges that
Medina-Torres received no single sentence of at least one year for this offense,
but argues that we should consider Medina-Torres’ aggregate sentence—the
original six-month term plus the 51 weeks he received upon revocation of his
probation. This alternate conviction was not listed on the PSR as a grounds for
enhancement.     Nevertheless, the government argues the conviction would
qualify as an “aggravated felony” permitting an eight-level enhancement.
      In our initial opinion in this case, we declined to reach the government’s
alternative argument, because the government had failed to assert this
conviction as a ground for enhancement in the PSR or to raise this argument
otherwise during sentencing. The government petitioned for panel rehearing,
arguing that we should reconsider our holding in light of, inter alia, this court’s
published opinion in United States v. Vargas–Soto, 700 F.3d 180 (5th Cir. 2012).
We have granted rehearing and now issue this substitute opinion.
      On rehearing, we do not fault the government for its lack of response to an
argument the defendant had failed to raise. However, the government’s current


                                        14
    Case: 11-40656        Document: 00512093646        Page: 15     Date Filed: 12/21/2012




                                       No. 11-40656

argument is unsuitable to be addressed for the first time on appeal for two
reasons: first, Medina–Torres’ former conviction was poorly documented in the
appellate record, and, second, the government was relying on a novel theory of
sentence enhancement, namely, that a defendant’s prior conviction should
qualify as an aggravated felony with a term of imprisonment of “at least one
year” even if he or she was never sentenced to a full year in prison. The
government now argues that Vargas–Soto, issued several days before we issued
our original opinion, requires a different outcome. We disagree.
      In Vargas–Soto, id. at 183, this court held, on plain error review, that the
defendant was not prejudiced by any sentencing error because he could have
received the same sentence due to his conviction for another aggravated felony.
The court agreed to consider this alternative ground for conviction even though,
as in this case, “[n]either the PSR nor the district court specifically relied on [it].”
Id. However, “to evaluate that offense, [the panel] granted the government’s
unopposed motion to supplement the record with the state-court records that are
appropriate for [the court] to consider: the charging instrument, judicial
confession, and judgment relating to the conviction.                  Those documents
support[ed] that the offense . . . [was] a crime of violence . . . and therefore an
aggravated felony” under Circuit precedent. Id. (citations omitted).
      Here, by contrast, the government has not moved to supplement the
appellate record and failed to provide us with sufficient documentation that
would support the significant sentence enhancement based on the 2004
conviction. Although Vargas–Soto shows the efficacy of record supplementation
in appropriate instances, it is unavailing here.2

      2
          In her response to the petition for panel rehearing, the Public Defender sought to

                                             15
    Case: 11-40656       Document: 00512093646          Page: 16     Date Filed: 12/21/2012




                                       No. 11-40656

       Second, even with proper documentation, the government does not explain
why the aggravated felony enhancement should apply here when Medina–Torres
was never sentenced to “at least one year” in prison for his forgery conviction, as
required by § 1101(a)(43)(R). This Court has not yet addressed whether a
conviction under Florida Statutes § 831.08 qualifies as an aggravated felony. But
even assuming arguendo that does, it does not clearly qualify as a conviction for
which Medina–Torres’ sentence could be enhanced, because his term of
imprisonment was not “at least one year,” 18 U.S.C. § 1101(a)(43)(R); he was
sentenced to six months when he was initially sentenced and to 51 weeks upon
revocation of probation, neither of which was at least one year.                          The
government’s argument relies on a novel “aggregation” theory to justify the
imposition of the sentencing enhancement. But the government does not cite a
single case holding that we are permitted to impose the aggravated felony
sentencing enhancement under these conditions.3


avoid Vargas-Soto on the grounds that, inter alia, it “is not well-reasoned,” “misconstrued the
issue,” and “is clearly contrary to Fifth Circuit precedent.” We do not address those
statements, because Vargas-Soto is a published, precedential opinion whose conclusions we
are powerless to alter, and, in any event, the case is distinguishable from the circumstances
we face here.
       3
         See United States v. Huerta–Moran, 352 F.3d 766, 769-70 (2d Cir. 2003) (“We . . .
decline to reach the complicated question of whether it is appropriate to aggregate a series of
sentences, each shorter than 13 months, some imposed before and some after revocation of
probation, to arrive at a final ‘sentence imposed’ that” meets the minimum amount of
imprisonment time for the applicable sentencing enhancement); cf. United States v.
Compian–Torres, 320 F.3d 514, 515-17 (5th Cir. 2003) (holding that a two-year sentence
imposed after revocation of probation, when there was no initial term of imprisonment
imposed, satisfied the 13-month minimum requirement under the applicable Guidelines
provision); United States v. Gracia–Cantu, 302 F.3d 308, 310-11 (5th Cir. 2002) (noting that
a five-year sentence imposed after revocation of probation, when there was no initial term of
imprisonment imposed, satisfied the one-year minimum under § 1101(a)(43)(F)); United States
v. Hidalgo–Macias, 300 F.3d 281, 283-86 (2d Cir. 2002) (holding that where a defendant was

                                              16
    Case: 11-40656        Document: 00512093646          Page: 17      Date Filed: 12/21/2012




                                        No. 11-40656

       For the foregoing reasons, we again decline the government’s invitation to
delve into this complicated question of first impression without the benefit of an
opinion of the district court, proper appellate briefing, or substantiating evidence
in the appellate record.         Nevertheless, our opinion does not foreclose the
government’s ability to present this argument, accompanied with sufficient
documentation of Medina–Torres’ prior conviction, to the district court on
remand. Although we have found the government’s briefing and documentation
of Medina–Torres’ prior opinion insufficient for the purposes of passing on this
question for the first time on appeal, we intimate no opinion as to the merits of
this argument should it be properly presented to this court in the future.
       In summary, because of the need to address the alternate enhancement
theory in the district court on remand, we are unable to determine, in this
appeal, whether Medina-Torres has shown, on the third prong of plain error
review, that his substantial rights were affected by the erroneous enhancement.
We therefore do not reach the fourth prong regarding the exercise of our
discretion.




originally sentenced to six months of imprisonment and then sentenced to one year of
imprisonment upon revocation of probation, the one-year requirement was met); United States
v. Jimenez, 258 F.3d 1120, 1125 (9th Cir. 2001) (holding no plain error in the determination
that the prison sentence met the one-year requirement when the original sentence was 365
days and the sentence imposed upon probation revocation was two years); United States v.
Rosado–Sabido, 443 F. App’x 444, 445-47 (11th Cir. 2011) (unpublished) (holding no plain
error in determination that the prison sentence met the one-year requirement when the
original sentence was 66 days and the sentence imposed upon probation revocation was 365
days)); U.S.S.G. Ch. 7, Pt. A §§ 3(b), 4 (treating sentences imposed upon revocation of
probation or supervised release as punishing defendant’s “breach of trust”); id. Pt. B (providing
that punishment imposed in probation revocation proceedings is governed by a distinct set of
policy considerations than the underlying offense).

                                               17
   Case: 11-40656    Document: 00512093646     Page: 18    Date Filed: 12/21/2012




                                No. 11-40656

                                     IV.
      The judgment of sentence is therefore VACATED and REMANDED for
resentencing in accordance with this substitute opinion.




                                     18